—In a proceeding to abrogate the adoption of the petitioner, the petitioner appeals from an order of the Surrogate’s *617Court, Queens County (Nahman, S.), dated July 9, 1993, which, inter alia, denied his motion to vacate the dismissal of the proceeding and restore it to the calendar.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Surrogate’s Court properly denied his motion and declined to revive a proceeding which has essentially lain dormant since 1981. The petitioner has failed to demonstrate a reasonable excuse for his default and that his claim has legal merit (see, CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141; Siegel, NY Prac § 427, at 651 [2d ed]). Ritter, J. P., Copertino, Joy and Hart, JJ., concur.